               Case 19-10998-BLS        Doc 753     Filed 11/27/19      Page 1 of 7



                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

In re:                                           Chapter 11
                                                 Case No. 19-10998 (BLS)
HOSPITAL ACQUISITION LLC, et al.,                Jointly Administered

         Debtors.                                Hearing Date: December 3, 2019 at 10:30 a.m. (ET)
                                                 Re: 719, 720

 OBJECTION OF CIGNA TO DEBTORS’ MOTION FOR ENTRY OF AN ORDER (I)
  APPROVING THE COMBINED DISCLOSURE STATEMENT AND PLAN ON AN
  INTERIM BASIS FOR SOLICITATION PURPOSES ONLY; (II) ESTABLISHING
SOLICITATION AND TABULATION PROCEDURES; (III) APPROVING THE FORM
   OF BALLOTS AND SOLICITATION MATERIALS; (IV) ESTABLISHING THE
 VOTING RECORD DATE; (V) FIXING THE DATE, TME, AND PLACE FOR THE
    COMBINED HEARING AND THE DEADLINE FOR FILING OBJECTIONS
 THERETO; (VI) ESTABLISHING BAR DATES FOR FILING PROOFS OF CLAIM
    FOR SECURED, PRIORITY, AND 503(b)(9) CLAIMS AND REQUESTS FOR
          ALLOWANCE OF INITIAL ADMINISTRATIVE CLAIMS;
                 AND (VII) GRANTING RELATED RELIEF

         Cigna Health and Life Insurance Company (“Cigna”) hereby objects to the Debtors’

Motion for Entry of an Order (I) Approving the Combined Disclosure Statement and Plan on an

Interim Basis for Solicitation Purposes Only; (II) Establishing Solicitation and Tabulation

Procedures; (III) Approving the Form of Ballots and Solicitation Materials; (IV) Establishing

the Voting Record Date; (V) Fixing the Date, Time, and Place for the Combined Hearing and the

Deadline for Filing Objections Thereto; (VI) Establishing Bar Dates for Filing Proofs of Claim

for Secured, Priority, and 503(b)(9) Claims and Requests for Allowance of Initial Administrative

Claims; and (VII) Granting Related Relief [D.I. 720] (“Motion”), and in support thereof,

respectfully state as follows:

                                        BACKGROUND

         1.     Cigna and the above-captioned debtors (collectively “Debtors”) are parties to the

agreements listed on Exhibit A hereto (collectively, the “Cigna Provider Agreements”), pursuant

to which the Debtors, through the healthcare facilities that they operated (collectively, the
                 Case 19-10998-BLS              Doc 753        Filed 11/27/19        Page 2 of 7



“Facilities”), provided covered healthcare services to eligible participants within the Cigna

Provider Network.

         2.       The Cigna Provider Agreements may only be assigned with written consent from

Cigna.

         3.       Cigna and Debtors are also parties to an Administrative Services Only

Agreement, effective 1/1/14, Policy No. 32131561 (“ASO Agreement”) pursuant to which Cigna

processes medical and dental claims of Debtors’ employees and their dependents (“Benefit

Claims”) in accordance with the Debtors’ employee benefits plan.                          The Debtors fund the

payment of eligible Benefit Claims to healthcare providers.

         4.       Cigna and the Debtors are also parties to an Individual Stop Loss Policy and three

 (3) Group Dental Policies, Policy No. 3213156, (collectively with the ASO Agreement, the

 “Employee Benefits Agreements”)2 pursuant to which Cigna provides stop loss coverage and

 employee group dental insurance, respectively.

         5.       On June 6, 2019, the Debtors filed Debtors Motion for (I) an Order Establishing

Bidding Procedures and Granting Related Relief and (II) an Order or Orders Approving the Sale

of the Assets [D.I. 227], pursuant to which, the Debtors sought this Court’s approval for the sale

of substantially all of their assets related to the Facilities, including the assumption and

assignment of certain of Debtors’ executory contracts.

         6.       On August 19, 2019, this Court entered the Order(I) Authorizing the Sale of the

Assets to the Purchaser Free and Clear of Liens, Claims, Interests, and Encumbrances; (II)




1
  Including all amendments, riders, schedules, exhibits, certificates, renewal caveats and disclosures, addendums,
letters of intent and banking agreements related thereto.
2
  Life Insurance Company of North America (“LINA”) and the Debtors are parties to five policies (“LINA
Policies,”), pursuant to which LINA provides group life, disability, life assistance and accident benefits for Debtors’
employee benefits program. The Debtors have terminated the LINA Policies effective as of December 1, 2019.


                                                          2
              Case 19-10998-BLS         Doc 753     Filed 11/27/19    Page 3 of 7



Authorizing the Assumption an Assignment of Certain Executory Contracts and Unexpired

Leases; and (III) Granting Related Relief [D.I. 519] (“PAM Sale Order”).

       7.      On August 19, 2019, this Court entered the Order (I) Authorizing the Sale of the

Assets to the Purchaser Free and Clear of Liens, Claims, Interests, and Encumbrances; (II)

Authorizing the Assumption an Assignment of Certain Executory Contracts and Unexpired

Leases; and (III) Granting Related Relief [D.I. 520] (“Select Sale Order”).

       8.      On August 21, 2019, this Court entered the Order (I) Authorizing the Sale of the

Assets to the Purchaser Free and Clear of Liens, Claims, Interests, and Encumbrances; (II)

Authorizing the Assumption an Assignment of Certain Executory Contracts and Unexpired

Leases; and (III) Granting Related Relief [D.I. 528] (“LifeCare 2.0 Sale Order,” and collectively

with the PAM Sale Order and the Select Sale Order, the “Sale Orders”).

       9.      No Cigna Provider Agreements and no Employee Benefits Agreements were

assumed and assigned pursuant to the Sale Orders. Upon information and belief, all of the sales

pursuant to the Sale Orders closed on or about September 30, 2019.

       10.     As of the date of this Objection, the Cigna Provider Agreements have neither been

assumed nor rejected.

       11.     As of the date of this Objection, the Employee Benefits Agreements have neither

been assumed nor rejected.

       12.     Should the Debtors reject the ASO Agreement, employee healthcare claims that

were incurred, but not submitted, processed and paid (“Run-Out Claims”) prior to the effective

date of rejection (“Termination Date”) will continue to be processed by Cigna following the

Termination Date only if:(i) the Debtors so elect, (ii) the Debtors pay the Run-Out Fee due to




                                                3
              Case 19-10998-BLS          Doc 753        Filed 11/27/19   Page 4 of 7



Cigna under the ASO Agreement; and (iii) the Debtors fund the payment of the Run-Out Claims

as required under the ASO Agreement (“Run-Out Claims Obligations”).

       13.     Upon information and belief, the Debtors' current and former employees who

have incurred and will incur healthcare claims prior to the Termination Date expect that those

healthcare claims will be funded. Further, such current and former employees may assume that

their benefits under the Employee Benefits Agreements will continue after the Termination Date

unless they are provided with notice to the contrary.        However, the Plan does not propose a

definitive disposition of the Employee Benefits Agreements.

                                            MOTION

       14.     The Debtor filed the Motion on November 15, 2019. On the same day, the

Debtors filed the Combined Disclosure Statement and Joint Chapter 11 Plan of Liquidation of

Hospital Acquisition LLC and its Affiliated Debtors [D.I. 719] (“Plan”). Through the Motion,

the Debtors seek this Court’s approval of the Plan “for solicitation purposes” under section 1125

of the Bankruptcy Code.

       15.     Under the Plan, the Cigna Provider Agreements and the Employee Benefits

Agreements (collectively, “Cigna Contracts”), like other executory contracts, may be rejected as

of the Effective Date of the Plan. Plan, Article 12.1. However, the proposed rejection of any

contract can be reversed if the Debtors file a motion to assume, or assume and assign, that

contract at any time prior to the Effective Date. Id.

                                          OBJECTION

       16.     Cigna objects to the Motion because the Plan fails to disclose whether the Cigna

Contracts will be assumed or rejected thereunder and it fails to disclose whether, if the ASO is

rejected, the Run-Out Claims Obligations will be satisfied.         The Debtors must irrevocably



                                                 4
              Case 19-10998-BLS         Doc 753      Filed 11/27/19   Page 5 of 7



designate each of the Cigna Contracts as contracts to be assumed or rejected under the Plan prior

to the dates for objections to and voting upon the Plan, and the Debtors must commit to whether

their Run-Out Obligations will be satisfied.

       17.     Section 1125(b) of the Bankruptcy Code requires that a disclosure statement

contain “adequate information.” 11 U.S.C. § 1125(b). “The primary purpose of a disclosure

statement is to give the creditors information they need to decide whether to accept the plan.”

See, In re: Monnier Bros., 775 F.2d 1336, 1342 (8th Cir. 1985); see also Krystal Cadillac-

Oldsmobile GMC Truck, Inc. v. GMC, 337 F.3d 314, 321 (3d Cir. 2003) (The term adequate

information is that which would enable a hypothetical reasonable investor typical of holders of

claims or interests of the relevant class to make an informed judgment about the Plan.). The Plan

fails to meet this requirement.

A.     Notice Of Proposed Assumption Or Rejection.

       18.     The Plan does not list the contracts to be assumed and rejected under the Plan.

Instead, the Plan provides that all executory contracts will be rejected on the Effective Date of

the Plan. However, under the Plan, the Debtors can effectively reverse that disposition, before or

after Plan Confirmation, by filing a motion to assume, or assume and assign, any contract, up

until the Effective Date. Thus, Cigna will not know the proposed treatment of its interests under

the Plan prior to, or even after, the Plan Confirmation Hearing.

       19.     Any order approving the Plan on an interim basis must provide that unequivocal

and irrevocable notice of proposed assumption or rejection of each of the Cigna Contracts will be

provided to Cigna and its undersigned counsel at least five (5) business days prior to the

deadlines for voting on and objecting to the Plan.




                                                 5
                 Case 19-10998-BLS      Doc 753      Filed 11/27/19    Page 6 of 7



B.     Run-Out Claims.

       20.       The Plan fails to disclose whether the Run-Out Claims Obligations will be

satisfied in the event that the ASO Agreement is rejected. If the answer is “no,” the Plan must

disclose that Run-Out Claims will not be funded, and must provide for clear notice thereof to

Cigna and affected employees. If the Run-Out Claims Obligations will be satisfied, the Plan

must so state.

C.     Protective Cure.

       21.       To the extent that the Debtors seek to assume the Cigna Contracts, the Debtor

must pay the full cure amount based upon the actual amounts that are due on the date that the

Cigna Contracts are assumed. See 11 U.S.C. § 365(b)(1). Amounts due under the Employee

Benefits Agreements vary from day to day, and are subject to reconciliation based upon, among

other things, eligibility reports submitted by the Debtors, and claims funding provided by the

Debtors. Likewise, amounts due under the Cigna Provider Agreements vary from day to day

based on the ongoing payment and overpayment for healthcare claims of Cigna members at the

Facilities. Cure amounts must be based on the amounts due under the Cigna Contracts as of the

Effective Date.

       WHEREFORE, Cigna respectfully requests that this Court enter an order that: (i) denies

interim approval of the Plan, except to the extent consistent with the foregoing; and (ii) grants

such further relief to Cigna as this Court deems just and equitable.




                                                 6
            Case 19-10998-BLS     Doc 753     Filed 11/27/19   Page 7 of 7



Dated: November 27, 2019        CONNOLLY GALLAGHER LLP

                                /s/ Jeffrey C. Wisler
                                Jeffrey C. Wisler (#2795)
                                1201 North Market Street, 20th Floor
                                Wilmington, DE 19801
                                Telephone: (302) 757-7300
                                Facsimile: (302) 658-0380
                                jwisler@connollygallagher.com

                                Counsel for Cigna Health and Life Insurance Company
                                and Life Insurance Company of North America and


#05499201




                                          7
